UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 99-20265
                              Summary Calendar

In the Matter of: RICHARD L. CHARLES; SHAUNA CHARLES,

                                                       Debtors.
_________________________________________________________________

                RICHARD L. CHARLES; SHAUNA CHARLES,

                                                                 Appellants,
                                   VERSUS

                  METLIFE; ALLEN CENTER COMPANY;
               ALLEN CENTER COMPANY #2; TIM MONROE,

                                                                 Appellees.


           Appeal from the United States District Court
                for the Southern District of Texas
                              (H-98-CV-3715)


                          November 23, 1999
Before SMITH, BARKSDALE and PARKER, Circuit Judges.
PER CURIAM:*
     This is an appeal from a district court order in a matter that

had been appealed from a bankruptcy court.         Having determined that

we have no jurisdiction, we dismiss the appeal.

     The   Appellants,   Richard     and    Shauna     Charles   are    post-

confirmation   Chapter   13    debtors.     One   of   the   assets    of   the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
bankruptcy estate is an adversary action by the Charleses against

Appellees Metlife, Allen Center Company, Allen Center Company #2

and Tim Monroe (referred to collectively as “Metlife”) arising out

of a landlord/tenant dispute.                Metlife filed a motion in the

bankruptcy court to enforce a purported settlement of that dispute.

The bankruptcy court denied the motion and remanded the adversary

proceeding to state court.       On appeal, the district court vacated

the bankruptcy court’s order denying the motion to enforce the

settlement, vacated the order remanding the adversary proceeding to

state court and remanded the case to the bankruptcy court to

determine whether the settlement agreement should be approved.

     Our jurisdiction in this bankruptcy matter is limited to final

decisions, judgments, orders, and decrees entered by the district

court.   See 28 U.S.C. § 158(d).             “Unlike a district court, which

has discretion to take jurisdiction over interlocutory appeals from

the bankruptcy court, see 28 U.S.C. § 158(a), we have no such

discretion   and   are    limited   to       reviewing   only   final   orders.”

Andrews & Kurth L.L.P. v. Family Snacks, Inc. (Matter of Pro-Snax

Dist.), 157 F.3d 414, 420 (5th Cir. 1998).                 “[W]hen a district

court sitting as a court of appeals in bankruptcy remands a case to

the bankruptcy court for significant further proceedings, the

remand order is not ‘final’ and therefore not appealable under [28

U.S.C.] § 158(d).”       Conroe Office Building Ltd. v. Nichols (Matter

of Nichols), 21 F.3d 690, 692 (5th Cir. 1994). Appellants contend,

in the alternative, that this court can exercise jurisdiction

pursuant to 28 U.S.C. § 1291 (1993).                For § 1291 purposes, a


                                         2
district court order must likewise be final, that is, a decision

that ends the litigation on the merits and leaves nothing for the

district court to do but execute judgment.   See id.

     Because the district court order that forms the basis of this

appeal is not final, we have no jurisdiction and must dismiss the

appeal.

     APPEAL DISMISSED.




                                3